          Case 18-03276 Document 134 Filed in TXSB on 06/23/21 Page 1 of 1




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION                                                                      ENTERED
                                                                                                                       06/23/2021
 IN RE:                                              §
                                                     §
 NEIGHBORS LEGACY HOLDINGS, INC.,                    §       CASE NO. 18-33836-H1-11
                                                     §       (Chapter 11)
        Debtor.                                      §

 INFINITY EMERGENCY MANAGEMENT                       §
 GROUP, LLC, Individually and as Class B             §
 NON-VOTING MEMBERS ON BEHALF OF                     §
 NHS EMERGENCY CENTERS, LLC SERIES                   §
 114 – Eastside and NHS Emergency Centers,           §
 LLC Series 115 – Zaragoza                           §
                                                     §
        Plaintiff,                                   §
                                                     §
 VS.                                                 §       ADV. P. NO. 18-3276
                                                     §
 TENSIE AXTON, Trustee of the NLH                    §
 Liquidating Trust, representative and               §
 Successor-in-interest to Neighbors Health           §
 System, Inc. and NHS Emergency Centers,             §
 LLC et. al                                          §
                                                     §
                                                     §
        Defendants.                                  §

MARK SHAPIRO, TRUSTEE                                §
OF THE UNSECURED CREDITOR TRUST                      §
OF NEIGHBORS LEGACY HOLDINGS,                        §
INC. AND ITS DEBTOR AFFILIATES                       §
                                                     §
                                                     §
        Plaintiff,                                   §
                                                     §
VS.                                                  §
                                                     §
NEIGHBORS LEGACY HOLDINGS, INC.,                     §
Et al.                                               §
                                                     §
       Defendant                                     §

                AGREED ORDER SETTING MOTION RESPONSE DEADLINE

      Mark Shapiro, Trustee of the Unsecured Creditor Trust of Neighbors Legacy Holdings, Inc. and
its Debtor Affiliates, shall respond to the Setul Patel’s Motion to Dismiss (Dkt. 125) by June 24, 2021.
                                                                   Signed: June 23, 17,
                                                                           October  20212018

                                                                                               ____________________________________
                                                                                                             Marvin Isgur
                                                                                                   United States Bankruptcy Judge
